           Case 2:20-cv-00413-APG-NJK Document 36 Filed 10/29/20 Page 1 of 2




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     CHRIS CAVE,
 7                                                          Case No.: 2:20-cv-00413-APG-NJK
            Plaintiff(s),
 8                                                                        ORDER
     v.
 9                                                                    [Docket No. 26]
     KENNETH MEAD, et al.,
10
            Defendant(s).
11
12         Pending before the Court is Plaintiff’s notice of second manual entry. Docket No. 26.
13 Plaintiff alleges bias and appears to seek recusal of the undersigned. 1 See id. at 2–3.
14         In the Ninth Circuit, “[t]he standard for recusal” under section 455 is “whether a reasonable
15 person with knowledge of all the facts would conclude the judge’s impartiality might reasonably
16 be questioned.” Taylor v. Regents of the Univ. of Cal., 993 F.2d 710, 712 (9th Cir. 1993) (quoting
17 United States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986)). Additionally, “[t]o warrant recusal,
18 judicial bias must stem from an extrajudicial source.” Taylor, 993 F.2d at 712. “[A] judge’s prior
19 adverse ruling is not sufficient cause for recusal.” Id. Furthermore, “opinions formed by the judge
20 on the basis of facts introduced or events occurring in the course of the current proceedings, or of
21 prior proceedings, do not constitute a basis for a bias or partiality motion unless they display a
22
23
           1
             Plaintiff alleges that he previously requested recusal in his “1 July 2020, 12(b)(6) OPP
24 submittal[.]” Docket No. 26 at 2. Plaintiff’s responses to Defendants’ motions to dismiss,
   however, include no request for recusal. See generally Docket Nos. 16, 18. Nonetheless, the
25 undersigned construes the instant notice as a motion for recusal. See Erickson v. Pardus, 551 U.S.
   89, 94 (2007) (stating courts liberally construe pro se filings). Although Plaintiff states that he
26 seeks recusal of “NJK” and “NGK,” see Docket No. 26 at 2–3, the undersigned further construes
   Plaintiff’s references to “NJK” and “NGK” as references to the undersigned. The undersigned
27 also notes that, on September 18, 2020, Plaintiff filed a 165-page notice of additional exhibits,
   wherein he included an identical copy of the instant notice requesting recusal. Compare Docket
28 No. 26 at 1–3, with Docket No. 30 at 1–3.

                                                     1
          Case 2:20-cv-00413-APG-NJK Document 36 Filed 10/29/20 Page 2 of 2




 1 deep-seated favoritism or antagonism that would make fair judgment impossible.” Liteky v. United
 2 States, 510 U.S. 540, 555 (1994).
 3         Plaintiff’s request for recusal appears to arise out of allegations that the undersigned
 4 engaged in improper conduct in an unrelated case. See Docket No. 26 at 2–3. Specifically,
 5 Plaintiff appears to allege, with no basis in fact, that the undersigned conferred in the Court’s
 6 library with a party in an unrelated case and asked about Plaintiff’s union card. See id. Although
 7 Plaintiff “alleges the [undersigned] possesses biases that are in fact extrajudicial, his allegations
 8 are baseless and outlandish.” Fed. Nat'l Mortg. Ass'n v. Willis, 2018 WL 3544073, at *2 (D. Nev.
 9 Jan. 22, 2018). Thus, Plaintiff’s allegations fail to show that the undersigned’s actions “display a
10 deep-seated favoritism or antagonism that would make fair judgment impossible” in this case.
11 Liteky, 510 U.S. at 555.
12         Accordingly, Plaintiff’s notice of second manual entry, which the Court has construed as a
13 motion for recusal of the undersigned, is DENIED. Docket No. 26.
14         IT IS SO ORDERED.
15         Dated: October 29, 2020
16                                                               ______________________________
                                                                 Nancy J. Koppe
17                                                               United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                     2
